 


109 HR 3600 IH: Dr. Robert Schuller Gold Medal Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3600 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Loretta Sanchez of California (for herself and Mr. Royce) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a Congressional Gold Medal to Dr. Robert H. Schuller, Pastor of the Crystal Cathedral. 
 
 
1.Short titleThis Act may be cited as the Dr. Robert Schuller Gold Medal Act. 
2.FindingsThe Congress finds as follows:  
(1)Dr. Robert H. Schuller was born on September 16, 1926 in Alton, Iowa.  
(2)Robert Schuller received his Bachelor of Arts degree from Hope College in 1947, and his Bachelor of Divinity in 1950 from Western Theological Seminary, both located in Holland, Michigan.  
(3)In 1955, Robert Schuller became Pastor of the Garden Grove Community Church, now known as the Crystal Cathedral, where he remains Pastor today.  
(4)In 1970, Robert Schuller founded the Hour of Power television ministry, a program which is now broadcast to hundreds of countries around the world, and is shown on 185 stations in the U.S. and Canada alone.  
(5)Robert Schuller is also the founder of the Institute for Successful Church Leadership—which has 20,000 graduates of various Protestant and Catholic denominations—as well as the Christian Counseling Service, the Correspondence Center for Possibility Thinkers, and the Robert Schuller International School of Christian Communication.  
(6)The growth and success of the Garden Grove congregation led, in 1980, to the construction of the 2,736-seat Crystal Cathedral, designed by renowned architect Philip Johnson.  
(7)In 1989, Robert Schuller was invited by Mikhail Gorbachev to deliver a message on television to 200 million viewers in the Soviet Union, the first broadcast of its kind in the officially atheistic U.S.S.R.  
(8)In 1995, Robert Schuller was invited by President Clinton to represent the United States as part of the official Presidential Delegation attending Prime Minister Rabin’s funeral in Israel.  
(9)The author of 36 books, Dr. Schuller has reached the New York Times and Publisher’s Weekly best seller list 6 times.  
(10)Through his ministry, Dr. Schuller has reached out to other Christian denominations, as well as to other religious communities.  
(11)For his work, Dr. Schuller has been recognized with such awards as the Peace Maker Award for 1990 from the Olender Foundation, and the 20th Annual Humanitarian Award (in 1996), presented by the National Conference of Christians and Jews.  
(12)Dr. Schuller has delivered a positive message of strength and hope to people of all nationalities, races, creeds and faiths. As a pastor, speaker, motivator and author he has reached millions of people in this country and across the globe. 
3.Congressional gold medal 
(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Dr. Robert H. Schuller, Pastor of the Crystal Cathedral.  
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, Unites States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
